Case: 13-40099       Document: 00512388077         Page: 1     Date Filed: 09/26/2013




           IN THE UNITED STATES COURT OF APPEALS of Appeals
                                           United States Court
                    FOR THE FIFTH CIRCUIT           Fifth Circuit

                                                                            FILED
                                                                        September 26, 2013
                                     No. 13-40099
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk


UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ROELMIRO GARCIA-HERNANDEZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:12-CR-662-1


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM:*
       Roelmiro Garcia-Hernandez (Garcia) appeals his conviction for being an
alien unlawfully present in the United States following removal. He argues that
the district court erred by providing in the written judgment that he was
convicted of being an alien unlawfully present in the United States following
removal subsequent to a conviction for an aggravated felony because none of his
prior convictions were aggravated felony convictions. He does not challenge his
guilty plea or his sentence, and he requests only that the case be remanded to

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-40099     Document: 00512388077     Page: 2   Date Filed: 09/26/2013

                                  No. 13-40099

the district court for reformation of the written judgment or that we reform the
written judgment.
      As the Government concedes, Garcia’s prior conviction for aggravated
arson was not an aggravated felony conviction because he was sentenced to less
than one year of imprisonment for that offense. See United States v. Mondragon-
Santiago, 564 F.3d 357, 368-69 (5th Cir. 2009). His other prior convictions for
bail jumping and disorderly conduct were also not aggravated felony convictions.
See 8 U.S.C. § 1101(a)(43). Accordingly, Garcia’s conviction was properly under
8 U.S.C. § 1326(b)(1), not § 1326(b)(2).
      While the written judgment identifies Garcia’s conviction as being under
§ 1326(a) and (b) without specifying the subsection of § 1326(b), the written
judgment states that the offense was being an “Alien Unlawfully Found in the
United States After Deportation, Having Been Previously Convicted of an
Aggravated Felony.” The written judgment is REFORMED to provide that the
offense was being an “Alien Unlawfully Found in the United States After
Deportation Having Been Previously Convicted of a Felony.” As reformed, the
judgment of the district court is AFFIRMED.




                                           2